DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

It is noted that claims 2 and 3 have been amended where the term “attachment” was changed to “member”. This amendment has necessitated the withdrawal of the rejection of claims 2 and 3 under 35 USC 112(b). The amendment does not overcome the claim interpretation under 35 USC 112(f) as the term “member” is also a generic placeholder.
	Applicant argues that the prior art of Kim et al never discusses the polishing head partially overlapping the substrate see the Remarks page 13, first full paragraph. This argument is unpersuasive as the substrate is not structurally part of the apparatus and thus this limitation is interpreted as a matter of an intended use.
 Applicant argues that the prior art of Kim et al teaches away from one polishing part or another contacting the substrate see page 13 of the Remarks second full paragraph.. However, the adjustment of the heights of the pad polishing parts 12a-12c includes contact and noncontact of the pad to the wafer. See Figures and col. 2 line 29- col. 3 line 20.




Claim Objections
Claim 9 is objected to because of the following informalities:   The claim is dependent upon claim 8 is a cancelled claim. For the purposes of examination, claim 9 will be dependent upon claim 1. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First rotating member and second rotating member in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See [0074] of the original specification where it is recited that the first and second rotating members where the first rotating member is denoted as element 114 and the second rotating member is denoted as element 124 and may be rods, poles. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Woo Lee Gi et al (KR 1011932431) using the Machine Generated English Translation provided in the action mailed December 24, 2021 in view of Kim (US 7,121,933).
Regarding claim 1:	Woo Lee Gi et al teaches a chemical mechanical polishing apparatus, comprising: a conveyor belt (substrate loader 210) to transfer a substrate; a polishing head (230) disposed on the conveyor belt; and a body part 220 connected to the polishing head. See Gi Woo et al which illustrates a body part is connected to the polishing head, supplying a slurry (see elements 250, 220’, 412, 414) to the polishing head. See Fig. 3

The prior art of Gi et al fails to teach the polishing head comprises: a first slurry outlet; a first polishing part including a first polishing pad surrounding the first slurry outlet; a second polishing part surrounding the first polishing part and including a second polishing pad; and a second slurry outlet disposed between the first polishing part and the second polishing part, wherein the first polishing part and the second polishing part are movable independently of each other in a direction substantially perpendicular to the substrate.  

The prior art of Kim teaches a CMP apparatus with polishing head ( comprising support 10 and platen 12) having three discreet  polishing pad segments/parts 12a-12c where the polishing pads are moved independently of each other is a direction substantially perpendicular to the substrate. See Figs. 2, 4, and col. 2 lines 20-47 where it is recited that heights of each polishing pad part is adjustable. The polishing head also comprises a slurry outlet (nozzles 18). See col. 2 lines 38-47 wherein Kim et al teaches that the slurry outlets can be located between the polishing parts.
The motivation to modify the apparatus of Gi et al  with the first –third polishing parts (pads) of Kim et al is ensure the optimal cleaning of the wafer at various heights to accommodate the polishing needs at the desired surfaces of the wafer. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to modify the apparatus of Gi et al with the first –third polishing parts (pads) of Kim.

Regarding claim 2. The prior art of Gi et al fails to suggest a first elongated rotating member and a second elongated rotating member as recited in claim 2.
The chemical mechanical polishing apparatus of Kim comprises rods 14 which acts as elongated rotating members to connect to the polishing pads 12a-12c see Figs. 2, 4, and col. 2 line 36. 

Regarding claim 3. The chemical mechanical polishing apparatus of claim 2, wherein the first and second polishing parts (polishing pads 12a-12c of Kim) has a cylindrical shape, and the first polishing part and the second polishing part are rotatable together or respectively.  See col. 2 lines 48-50 of Kim  recites that the polishing head is rotated thus the pads are rotatable together.

According to Kim the motivation to provide the rods are that they allow height H adjustment of the polishing pads 12a-12c formed in conformity with the polishing zones. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to modify the apparatus of Gi et al with the rods of Kim to independently adjust the heights of the polishing pads.

Regarding claim 4. The chemical mechanical polishing apparatus of claim 1, further comprising: a third polishing part surrounding the second polishing part and including a third polishing pad.  See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Fig. 3 of Kim.

Regarding claim 5. The chemical mechanical polishing apparatus of claim 1, further comprising: a third polishing part spaced apart from the first polishing part and including a third polishing pad, wherein the second polishing part disposed between the first polishing part and the third polishing part, and an area of the first polishing pad and an area of the third polishing pad are different from each other.   See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Figs 2-4 of Kim and polishing parts (polishing pads 12a-12c).

Regarding claim 6. The chemical mechanical polishing apparatus of claim 1, further comprising: a supporting part (see 220 of Gi et al as illustrated in the Fig. 11) disposed adjacent to the substrate on the conveyer belt to compensate for a step with the substrate.  

Regarding claim 7. The chemical mechanical polishing apparatus of claim 6, wherein a thickness of the substrate is approximately equal to a thickness of the supporting part.  The substrate is not structurally part of the apparatus and thus limitations describing the substrate are interpreted as a matter of an intended use.

Regarding claim 8. The chemical mechanical polishing apparatus of claim 1, wherein the first polishing pad has a first area, the second polishing pad has a second area, when the polishing head overlaps a substantially entire area of the substrate on a plan view, both the first polishing part and the second polishing part contact the substrate to polish the substrate, and when the polishing head partially overlaps the substrate on a plan view, the first polishing part moves vertically closer to the substrate than the second polishing part, so that only the first polishing part contacts the substrate to polish the substrate.  See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Figs 2-4 and the polishing parts/ polishing pads 12a-12c of Kim.

Regarding claim 9. The chemical mechanical polishing apparatus of claim 8, further comprising SD-191104-TCC22a third polishing pad having a third area, wherein when the polishing head overlaps the substantially entire area of the substrate on a plan view, the first polishing part, the second polishing part, and the third polishing part contact the substrate to polish the substrate. See above in the rejection of claim 1 the discussion of the first and second polishing parts. See Figs 2-4 and the polishing parts/ polishing pads 12a-12c of Kim.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al (US 6,116, 991) see abstract and Figs. especially Fig. 2B where a polishing pad is mounted on each of a plurality of polishing pad parts (polishing rings 100a-100f) with slurry outlets provided between each polishing pad part as supplied from delivery tube 140.
Arai (US 6,066,230) teaches a surface planarization apparatus with a plurality of polishing pad portions see Figs. 1, 5, and 9.
Kim et al (US 7,510,463) teaches an extended life conditioning disk with twelve disk segments 42 see Figs. 4B and 7.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716